Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird). 
Regarding claim 16, Moltke teaches: 
An electronic device comprising a non-transitory medium for storing a storing a commute application which, when executed by at least one processing unit of the device, provides routes and schedules for routes in a transit system, the commute application comprising sets of instructions for: receiving a selection of a stop on a commute application display (Moltke: Paragraph 0013 provides for “a system wherein a user can communicate with the data storage component via a computing device such as an end-user computer or a handheld device, which, in some embodiments, may use an executable or application thereon or a web browser or similar, to communicate via a communication medium, such as the internet, by sending a predetermined itinerary comprising of one or more segments, … and receiving from the data storage component an alternate itinerary comprising of one or more segments … one or more predetermined itineraries are stored on the data storage component and corresponding alternate itineraries are generated and communicated to the data access component upon disruption of any one or more segments in the predetermined itinerary”—wherein, a handheld device or an end-user computing device is equivalent to an electronic device that executes the application; Figure 13 (entire figure) provides for routes and schedules for routes in a transit system—wherein the transit system is an air transit system; Figure 3, element 340 and 345 and figure 13 (entire figure) along with paragraphs 0047 provides for “at step 340, the customer may select their preferred available alternate itinerary. At step 345, the customer is permitted, either directly by phone or … to communicate with their segment service provider of choice” and paragraph 0084 “The passenger downloads an application on to his phone permitting the phone to operate as a Data Access Component. The application identifies which airports are open and which airlines are operating. The passenger enters his planned routing. The tool displays a range of alternative routings from airports which are still operating. The alternatives may include driving directions/public transport options to get to another airport. Live Flight status information is used to highlight which of the alternative routings are viable options (e.g. Red, Amber, Green). The passenger has the option to filter the alternate options by airline/alliance/airport, by arrival time/journey time, or by other predetermined accommodation requirement (e.g. fare rules, service class, plane type, direct/indirect, etc.). The passenger decided whether they want to pursue one of the alternate options (i.e. itineraries) or wait until the ash cloud clears and their airline re-books them.”—wherein the selection of the itinerary is equivalent to receiving a selection of a stop on a commute application display); 
providing a first presentation displaying a plurality of different trips for a plurality of routes that traverse through the stop, wherein each trip of the plurality of trips comprises a different set of scheduled arrival times at which transit vehicles are scheduled to stop at the stop (Moltke: Figure 13 (entire figure) provides for routes and schedules for routes in a transit system—wherein the transit system is an air transit system; Figure 3, element 340 and 345 and figure 13 (entire figure) along with paragraphs 0047 provides for “at step 340, the customer may select their preferred available alternate itinerary. At step 345, the customer is permitted, either directly by phone or … to communicate with their segment service provider of choice” and paragraph 0084 “The passenger downloads an application on to his phone permitting the phone to operate as a Data Access Component. The application identifies which airports are open and which airlines are operating. The passenger enters his planned routing. The tool displays a range of alternative routings from airports which are still operating. The alternatives may include driving directions/public transport options to get to another airport. Live Flight status information is used to highlight which of the alternative routings are viable options (e.g. Red, Amber, Green). The passenger has the option to filter the alternate options by airline/alliance/airport, by arrival time/journey time, or by other predetermined accommodation requirement (e.g. fare rules, service class, plane type, direct/indirect, etc.). The passenger decided whether they want to pursue one of the alternate options (i.e. itineraries) or wait until the ash cloud clears and their airline re-books them.”—wherein figure 13 provides for a plurality of different trips and different arrival times);
receiving a selection of a first trip of the plurality of trips, wherein the first trip corresponds to a particular route (Moltke: Figure 13 (entire figure) provides for routes and schedules for routes in a transit system—wherein the transit system is an air transit system; Figure 3, element 340 and 345 and figure 13 (entire figure) along with paragraphs 0047 provides for “at step 340, the customer may select their preferred available alternate itinerary. At step 345, the customer is permitted, either directly by phone or … to communicate with their segment service provider of choice” and paragraph 0084 “The passenger downloads an application on to his phone permitting the phone to operate as a Data Access Component. The application identifies which airports are open and which airlines are operating. The passenger enters his planned routing. The tool displays a range of alternative routings from airports which are still operating. The alternatives may include driving directions/public transport options to get to another airport. Live Flight status information is used to highlight which of the alternative routings are viable options (e.g. Red, Amber, Green). The passenger has the option to filter the alternate options by airline/alliance/airport, by arrival time/journey time, or by other predetermined accommodation requirement (e.g. fare rules, service class, plane type, direct/indirect, etc.). The passenger decided whether they want to pursue one of the alternate options (i.e. itineraries) or wait until the ash cloud clears and their airline re-books them.”—wherein the selection of the itinerary is equivalent to receiving a selection of a particular itinerary and the first trip corresponds to London to Johannesburg); and 
[switching] from the first presentation to a second presentation that displays a set of scheduled arrival times associated with the first trip (Moltke: Figures 13 and 14 (entire figure) provide for transitioning from the first presentation to a second presentation upon the selection of connections and displays arrival times); 
(Moltke: Figure 15 (entire figure) provides for receiving an input on the commute application display); and 
in response to the input, scrolling the second presentation to display a second set of arrival times associated with a second trip (Moltke: Figures 15 and 16 (entire figure) provides for a second set of arrival times).
Since Moltke does not explicitly teach ‘transitioning’ [from the first presentation to a second presentation], Baird in a similar field of endeavor (Interactive Trip Planning) teaches ‘transitioning’ [from the first presentation to a second presentation] (Baird: Figures 4(a)-4(d) (entire figures) provide for transitioning from first presentation to a second presentation—i.e. from figure 4(a) to figure 4(d)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Itinerary Planning System & Method of Moltke with the Trip Planning & Information Transitioning System & Method of Baird such that, the modified system & method of Moltke and Baird teaches ‘transitioning’ [from the first presentation to a second presentation]. One would have been motivated to make such a combination in order to enhance the input system and interaction with the trip planning application and expand its capabilities and coverage to improve user experience, user interaction and reduce planning time by providing near real-time information—as well as maintain compliance with current trends and industrial practice (Baird: Column 1, lines 25-41 and column 2, lines 5-36 provide for improving user experience).
Regarding claim 17, the rejection of claim 16 is incorporate. Moltke teaches:
The device of claim 16, wherein the commute application further comprises sets of instructions for: identifying one or more routes that include the selected stop; and identifying one or more of the plurality of trips that traverse the one or more routes that include the selected stop (Moltke: Figures 7 and 8 (entire figure) provides for one or more routes that include the selected stop—wherein the selected stop is JFK and the travel routes include the selected stop and traverses the selected stop).
Regarding claim 18, the rejection of claim 16 is incorporate. Moltke teaches:
The device of claim 16, wherein the second presentation represents a dynamic focus table, wherein the commute application further comprises sets of instructions for: in response to receiving a selection of the stop, providing the dynamic focus table comprising a first portion for displaying a schedule of stops along the route traversing the stop and a second portion for displaying metadata regarding the selected route, wherein the metadata presented in the second portion is automatically updated whenever a different schedule of stops is displayed in the first portion of the dynamic focus table (Moltke: Figures 7-16 (entire figure) provide for dynamic focus table with a first portion displaying a schedule of stops along the route and corresponding metadata in the second portion).
Regarding claim 19, the rejection of claims 16 and 17 are incorporate. Moltke teaches:
The device of claim 18, wherein the device displays the second presentation on a touch- sensitive display of the device, and wherein the commute application further comprises sets of instructions for: receiving a scroll input on the second portion of the dynamic focus table; and automatically modifying, in the first portion, the metadata for the selected route in response to the scroll input (Moltke: Paragraph 0062 provides for “PDA or other hand-held device, executable program running on a computer or server, or direct server-to-server access (e.g. XML segment).”—where the handheld device/PDA corresponds to the device; Figures 13-14 (entire figure) provide for scroll input along the second portion displaying metadata and the metadata is updated automatically based on input; Baird: Figures 4(a)-4(d) provide for scroll input and automatic update of metadata).
Regarding claim 20, the rejection of claims 16 and 17 are incorporate. Moltke teaches:
The device of claim 18, wherein the scroll input in the second portion is one of a leftward input and a rightward input, and wherein the commute application further comprises sets of (Moltke: Figure 14 (entire figure) provides for leftward and rightward input and corresponding scheduled arrival times for the said inputs; Baird: Figures 4(a)-4(d) provides for leftward and rightward input and displays corresponding to scheduled arrival times).
Regarding claim 1, the following applies: Claim 1 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 16. Hence, the same rationale for the rejection of claim 16 applies to claim 1.
Regarding claim 2, the following applies: Claim 2 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 17. Hence, the same rationale for the rejection of claim 17 applies to claim 2.
Regarding claim 3, the following applies: Claim 3 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 18. Hence, the same rationale for the rejection of claim 18 applies to claim 3.
Regarding claim 4, the following applies: Claim 4 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 19. Hence, the same rationale for the rejection of claim 19 applies to claim 4.
Regarding claim 5, the following applies: Claim 5 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 20. Hence, the same rationale for the rejection of claim 20 applies to claim 5.
Regarding claim 6, the following applies: Claim 6 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 20. Hence, the same rationale for the rejection of claim 20 applies to claim 6.
Regarding claim 7, the rejection of claim 1 is incorporate. Moltke teaches:
(Moltke: Figure 6 (entire figure) and figure 10 (entire figure) provides for displaying a graphical object and provides for returning to the first presentation); 
receiving a selection of the graphical object; and transitioning from the second presentation back to the first presentation (Moltke: Figure 13 (entire figure) provides for receiving a selection of the graphical object).
Regarding claim 10, the following applies: Claim 10 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 1. Hence, the same rationale for the rejection of claim 1 applies to claim 10.
Regarding claim 11, the following applies: Claim 11 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 2. Hence, the same rationale for the rejection of claim 2 applies to claim 11.
Regarding claim 12, the following applies: Claim 12 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 3. Hence, the same rationale for the rejection of claim 3 applies to claim 12.
Regarding claim 13, the following applies: Claim 13 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 4. Hence, the same rationale for the rejection of claim 4 applies to claim 13.
Regarding claim 14, the following applies: Claim 14 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 5. Hence, the same rationale for the rejection of claim 5 applies to claim 14.
Regarding claim 15, the following applies: Claim 15 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 6. Hence, the same rationale for the rejection of claim 6 applies to claim 15.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird) in view of Maruyama (US Patent Publication 20040024525; hereinafter Maruyama). 
Regarding claim 8, the rejection of claim 1 is incorporate. Moltke teaches:
Display in a deemphasized manner (Moltke: Figure 11 (footnote in the figure) is displaying information in a deemphasized manner; Figure 13 (entire figure) provides for information outside the highlighted area as being presented in a deemphasized manner)
Since Moltke in view of Baird does not explicitly teach the non-transitory machine-readable medium of claim 1, wherein the commute application further comprises sets of instructions for: determining that one or more trips in the plurality of trips displayed in the first presentation occurred in the past; and displaying the one or more determined trips in a manner, Maruyama teaches the non-transitory machine-readable medium of claim 1, wherein the commute application further comprises sets of instructions for: determining that one or more trips in the plurality of trips displayed in the first presentation occurred in the past; and displaying the one or more determined trips in a manner (Maruyama: Figures 4A-4B (entire figure), figures 5A-5F (entire figure) and figures 6A-6B provide for display of past travel history).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Itinerary Planning System & Method of Moltke with the Trip Planning & Information Transitioning System & Method of Baird with the Data Recording System & Method of Maruyama such that, the modified system & method of Moltke, Baird and Maruyama teaches determining that one or more trips in the plurality of trips displayed in the first presentation occurred in the past; and displaying the one or more determined trips in a manner. One would have been motivated to make such a combination in order to enhance the usefulness of the system and improve interaction with the trip planning application as well as expand its capabilities and coverage in order to improve overall user near real-time information—as well as maintain compliance with current trends and industrial practice (Maruyama: Paragraph 0008 provide for managing travel history according to objectives of the travel).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird) in view of Masayasu et al (European Patent Publication No. EP2853467A1; hereinafter Masayasu).
Regarding claim 9, the rejection of claim 1 is incorporate. Since Moltke does not explicitly teach the non-transitory machine-readable medium of claim 1, wherein the commute application further comprises sets of instructions for: determining that a transit vehicle does not stop at one more stops in the plurality of stops displayed in the second presentation; and displaying the one or more determined stops without any scheduled arrival times, Masayasu in a similar field of endeavor teaches determining that a transit vehicle does not stop at one more stops in the plurality of stops displayed in the second presentation; and displaying the one or more determined stops without any scheduled arrival times (Masayasu: Figure 8 (entire figure) and elements 319 provide for determining that a transit vehicle does not stop at one or more stops and displaying the stops without scheduled arrival times). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Itinerary Planning System & Method of Moltke with the Trip Planning & Information Transitioning System & Method of Baird with the System & Method of Display of Transit Vehicle Operation of Masayasu such that, the modified system & method of Moltke, Baird and Masayasu teaches determining that a transit vehicle does not stop at one more stops in the plurality of stops displayed in the second presentation; and displaying the one or more determined stops without any scheduled arrival times. One would have been motivated to make such a combination in order to enhance the usefulness of the system and improve interaction with the trip planning application as well as near real-time information—as well as maintain compliance with current trends and industrial practice (Masayasu: Paragraph 0011 provides for displaying transit system (train) stops to ascertain the running state of the train for awareness).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patent Publications 20160334235 (Informed, multi-modal travel by a user choosing from potential routes to a defined destination includes using real-time travel-related data derived from a plurality of inputs of present traffic flow, emergency and scheduled events, weather, historic traffic trends, and parking conditions at a definite final destination; providing outputs of the process; generating spatial analysis of real-time traffic flow; applying predictive and analytical models with rule-based constraints to selective outputs of these steps; and providing informed traveler user and management mobile access portals. A customer-oriented analytical system supports large-scale transportation management and provide useful information to travelers allowing them to make informed decisions regarding time, duration and mode of travel along with alternative multimodal routes. The system and method are a way of distributing travelers by time, space and mode in order to optimize travel and traffic management) and 20120303263 (Digital map navigation applications for use with a mobile computing device are optimized using a spatial sorting method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662